I can not concur in the opinion of the majority.
If the plaintiff had refused to show his ticket, even though he had paid his fare, he would have been properly ejected. If he had on his person other convincing evidence that he had paid his fare, I do not see why he is not required to show it. *Page 163 
It seems to me that it was error to charge that the preponderance of evidence is that evidence which produces conviction. When Courts resort to preponderance of evidence, conviction is excluded. On the criminal side of the Court the State must produce evidence that convinces. The defense is made out by evidence that preponderates. Evidence for the defense may, by preponderance, raise a reasonable doubt. To define preponderance as evidence that convinces, would require the defendant to produce evidence to convince and not to raise a reasonable doubt. The effect is different in the Court of Sessions, but the term "preponderance of the evidence" means the same thing in both Courts. It is true, his Honor elsewhere states the true rule, but this is stated last and much emphasized.
I think it is error to say, as an absolute proposition: "It makes no difference whether one witness testifies against twenty or twenty against one." It may make no difference, but then again it may make a very great difference. One truthful witness may be believed against any number of untruthful witnesses. If one witness of unimpeachable integrity testifies one way, and two witnesses of equally unimpeachable integrity testify to the contrary, could it be said that two would not outweigh one? Now make the number twenty to one; can it still be said that it makes no difference? A just man would say that one man was mistaken, but he would believe the twenty. The one may have an opportunity to observe that the twenty did not have; circumstances may sustain this one, but to say without qualification that numbers make no difference is, I think, error. *Page 164